Citation Nr: 0019879	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  97-16 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to restoration of a 50 percent rating for 
traumatic arthritis of the right knee, postoperative, 
effective June 1, 1994.

2.  Entitlement to an effective date earlier than April 15, 
1996, for a 40 percent rating for traumatic arthritis of the 
right knee, postoperative, with atrophy of the right thigh.  

3.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
left knee disability.

4.  Entitlement to an increased rating from 30 percent for 
traumatic arthritis of the right knee, postoperative, with 
atrophy of the right thigh, for the period prior to April 15, 
1996.  

5.  Entitlement to an increased rating from 40 percent for 
traumatic arthritis of the right knee, postoperative, with 
atrophy of the right thigh, for the period after June 1, 
1996.  

6.  Entitlement to restoration of a 40 percent rating for 
traumatic arthritis of the right knee, status-post total knee 
replacement, with atrophy of the right thigh, effective June 
1, 1999.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1977.  

This appeal arises from a January 1994 and March 1994 rating 
decisions of the Roanoke, Virginia, Department of Veterans 
Affairs (VA) Regional Office (RO).  The January 1994 rating 
decision proposed to reduce the veteran's service-connected 
traumatic arthritis in the right knee, postoperative from 50 
percent to 30 percent, and the March 1994 rating decision 
implemented this decision effective June 1, 1994.

The appeal also arises from a January 1996 rating decision, 
by which the RO denied the veteran's claim seeking service 
connection for arthritis of the left knee as secondary to 
traumatic arthritis of the right knee.  Although the RO 
determined that the appeal arose from an August 1996 rating 
decision, the veteran submitted evidence regarding his left 
knee disorder in April 1996, which was before the expiration 
of the appeal period for the January 1996 rating decision.  
Accordingly, it is determined that the veteran's April 1996 
statement and submission of evidence was submitted in 
response to the January 1996 rating decision. Muehl v. West, 
13 Vet. App. 159, 161 (1999).  

The veteran's claim for service connection for a left knee 
condition was denied by the RO in November 1992.  This was 
the last final decision regarding such issue.  See 
38 U.S.C.A. § 7105 (West 1991).  

The appeal also arises from an August 1996 rating decision, 
by which the RO granted an increased rating for traumatic 
arthritis of the right knee, postoperative with atrophy of 
the right knee from 30 percent to 40 percent effective April 
15, 1996.  The veteran disagreed with the effective date for 
the increase, and the claim for an effective date for the 40 
percent rating prior to April 15, 1996, was thereafter 
developed.  By rating decision dated January 1997, the RO 
granted a temporary total evaluation for the period from 
April 1, 1996, to June 1, 1996.  Accordingly, the issue in 
appellate status is properly characterized as an earlier 
effective date for a 40 percent rating for the period prior 
to April 1, 1996.  

The veteran's claim was initially before the Board in July 
1998, at which time it was remanded for additional 
development.  


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for a left knee disability in November 1992.  This decision 
is final.

2.  Evidence submitted subsequent to the November 1992 RO 
denial of service connection for a left knee disability bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
left knee disability.  

3.  The veteran's claim of service connection for a left knee 
disability is plausible.


CONCLUSIONS OF LAW

1.  Evidence submitted since the November 1992 RO decision, 
which denied the veteran's claim of entitlement to service 
connection for a left knee disability is new and material 
and, therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (1999), Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for a left knee disability.  
38 U.S.C.A. § § 1110, 1131, 5107 (West 1991); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran underwent a VA examination in September 1992.  
The left knee showed full motion range, no effusion, and the 
ligaments were all normal.  The left knee showed no arthritic 
changes by x-ray.  Regarding the left knee, final diagnosis 
was early degenerative arthritic left knee symptoms with good 
motion range, no effusion, and normal x-rays.  

By a November 1992 rating decision, the RO denied the 
veteran's claim for service connection for a left knee 
condition.  The claim was denied because the left knee 
condition claimed by the veteran was not shown by the 
evidence of record.  

Evidence regarding the left knee submitted subsequent to this 
rating decision and is summarized below:

The veteran underwent a VA examination in December 1993.  By 
x-ray, the veteran did not have significant change since 
September 1992.  By x-ray, the left knee was normal.  

The veteran was seen at the VA Medical Center in October 
1994.  He described worsening pain in his right and left 
knees.  Range of motion in the left knee was 10 to 100 
degrees.  The left knee was stable.  The hamstrings were 
tight at 10 degrees with pain.  The examiner noted that the 
veteran had mild degenerative joint disease in the left knee.  

A VA x-ray report from November 1994 noted that there were no 
significant abnormalities involving the left knee joint 
space.  

The veteran underwent a VA examination in November 1994.  It 
was noted that the veteran had a known history of traumatic 
arthritis of the right knee, and had apparently been working 
for the Post Office for a great number of years.  It was 
noted that the veteran had gone from being a letter carrier 
to now assuming a sedentary life.  It was noted that the 
veteran was an Indocin chronically, and used a knee brace for 
his right knee, which was basically an elastic hinge support 
and also used a cane for ambulation.  

The veteran complained of a great deal of swelling, aching, 
difficulty getting up out of a chair, difficulty going up and 
down steps, inability to bend, kneel, squat, run, jump, or 
walk for long distances.  He had very similar symptoms 
involving the left knee, but nowhere near as badly involved 
as the right.  Examination showed that the left knee had 
extension of 10 degrees and flexion of 90 degrees.  Range of 
motion beyond those degrees was met with a great deal of 
resistance and a complaint of pain.  





It was noted that x-rays of the left knee showed a mild 
degree of degenerative changes present.  The examiner's 
impression was early beginnings of arthritis involving the 
left knee, apparently not on a traumatic basis.  

A copy of a VA Medical Center treatment record was submitted 
from April 1996.  The examiner noted that the veteran had had 
a prior meniscectomy in the right knee which subsequently had 
been painful.  The examiner noted that as a consequence, the 
veteran favored his right leg, which placed more demand on 
the left leg, and the veteran consequently developed 
degenerative changes in his left knee.  

A copy of a VA x-ray report from April 1996 provided an 
impression of a normal left knee.  

The veteran underwent a VA examination in June 1996.  The 
left knee range of motion was from 5 degrees to 110 degrees.  

The veteran underwent a VA examination in June 1996.  The 
examiner reported that the only knee condition claimed on the 
examination submitted April 29, 1996, and conducted in June 
1996 was right knee, traumatic arthritis, with atrophy of the 
right thigh.  The examiner stated that this was fully 
evaluated by the orthopedic physician.  The examiner stated 
that the veteran had no left knee condition, and x-ray of the 
left knee was completely within normal limits, without any 
evidence of arthritis.  The examiner stated that the veteran 
did not claim arthritis of the left knee on the submitted 
claim, and he did not mention the left knee to the 
orthopedist upon examination.  The examiner stated that there 
were no complaints of pain or disability connected with the 
left knee.  The examiner stated that the veteran did not have 
a left knee condition, and his x-ray of the left knee was 
normal, and there was no evidence of arthritis by x-ray.  




Analysis

Whether the veteran has submitted new and material evidence 
in order to reopen his claim of service connection for a left 
knee disability.  

As noted above, in November 1992, the RO denied the veteran 
entitlement to service connection for a left knee disability.  
Under applicable law and VA regulations, that decision is 
final, and the veteran's claim may not be reopened and 
reviewed unless new and material evidence is submitted by or 
on behalf of the veteran.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156 (1999).  

Under 38 C.F.R. § 3.156 (a) (1999), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), and in Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), the Court set forth a three-part test for the 
adjudication of previously denied claims to which finality 
had attached.  Under the new Elkins test, the Secretary must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Secretary may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Elkins at 218-219; Winters at 206. 

New and material evidence has been submitted for the purpose 
of reopening the veteran's claim for entitlement to service 
connection for a left knee disability.  The veteran was 
denied entitlement to service connection for a left knee 
disability in November 1992 because the left knee condition 
claimed by the veteran was not shown by the record.  Since 
that time, the veteran has submitted a VA treatment record 
dated October 1994 indicating that he had mild degenerative 
joint disease of the left knee and a VA treatment record from 
April 1996 where the examiner opined that the veteran 
developed degenerative changes in his left knee because he 
had favored his right leg, which placed more demand on the 
left leg.  

These VA treatment records are new in that they are not 
merely cumulative of other evidence of record.  There had not 
been a treatment record showing that the veteran had a left 
knee condition, nor had there been an etiological opinion 
regarding how the veteran sustained a left knee condition. 

The records are also material to the veteran's claim in that 
they address the reason for the RO's denial of the veteran's 
claim.  The veteran's claim was denied in November 1992 
because a left knee condition was not shown by the evidence 
of record.  The new evidence asserts that the veteran does 
have a left knee condition.  Therefore, the VA treatment 
records either by themselves or in connection with the 
evidence already assembled, are so significant that they must 
be considered in order to fairly decide the merits of the 
claim.  Accordingly, the claim is reopened, and the veteran's 
claim must be considered in light of all the evidence, both 
old and new.  


Whether the veteran's claim of entitlement to service 
connection for a left knee disability is well-grounded.  

When a claim is reopened, under Elkins and Winters, it must 
be determined whether the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The treatment records show that the veteran has been 
diagnosed with degenerative joint disease of the left knee.  
A VA physician has asserted that the cause of the veteran's 
developing degenerative joint changes in the left knee was 
his meniscectomy in the right knee.  As the veteran is 
service connected for a right knee disability, it is 
determined that based on these facts, his claim of 
entitlement to service connection for a left knee disability 
is plausible and, therefore, well-grounded.  See 38 U.S.C.A. 
§ 5107 (West 1991).  


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for a left knee 
disability, the claim is reopened and found to be well 
grounded.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

In light of the fact that the veteran's claim of service 
connection for a left knee disability is well-grounded, the 
duty to assist is triggered.  38 U.S.C.A. § 5107 (b) (West 
1991).  

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).

The veteran's contention is that he has a left knee disorder 
that is due to his service-connected right knee disability.  
In April 1996, a VA physician stated that the veteran 
developed degenerative changes in his left knee because he 
had favored his right leg.  However, there are conflicting 
reports as to whether the veteran even has a left knee 
disorder or not.  When the veteran underwent his VA 
examination in June 1996, the examiner stated that the 
veteran did not have a left knee condition, his left knee x-
ray was normal, and there was no evidence of arthritis by x-
ray.  

As the veteran's claim is well-grounded, and there is 
conflicting evidence as to whether the veteran has a left 
knee disorder, (and if he does, as to whether such disorder 
is related to his service-connected right knee disability), 
the veteran's claim must be remanded in order to afford the 
veteran an examination.  The examiner should specifically 
determine the nature of all disorders of the veteran's left 
knee and the relationship of those disorders to his right 
knee.  As the veteran's representative asserted at the 
veteran's April 2000 hearing that the veteran's service-
connected right knee disability aggravated the veteran's 
claimed left knee disorder(s), the examiner should also 
answer all relevant questions about aggravation of a left 
knee disorder. See Allen v. Brown, 7 Vet. App. 439 (1995).  
The examiner must answer all requested questions to the 
extent feasible.  

Regarding the veteran's claims for restoration of a 50 
percent rating for traumatic arthritis of the right knee 
effective June 1, 1994, and an earlier effective date than 
April 1, 1996, for a 40 percent rating for traumatic 
arthritis of the right knee, postoperative, with atrophy of 
the right thigh, the veteran asserted at his hearing before 
the Board in April 2000, that he had been treated by a Dr. 
"Bhuller" of the Southside Regional Medical Center or West 
End Orthopedic Clinic in Hopewell since 1993.  The earliest 
treatment record from Dr. "Bhuller" on file is from 
February 1996.  

The Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes the procurement of medical records 
to which the veteran has referred.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  Accordingly, the veteran's claims must 
be remanded so that all of the treatment records from Dr. 
"Bhuller" can be obtained.  

Regarding the veteran's claims for restoration of a 50 
percent rating for traumatic arthritis of the right knee 
effective June 1, 1994, and an earlier effective date than 
April 1, 1996, for a 40 percent rating for traumatic 
arthritis of the right knee, the current severity of the 
veteran's right knee is not relevant.  Accordingly, a VA 
examination for the veteran's right knee would not be of use.  
What is relevant is the severity of the veteran's right knee 
around the aforementioned times in question.  The veteran 
underwent VA examinations in December 1993, November 1994, 
and June 1996 for his right knee, and was examined by the 
same physician in November 1994 and June 1996.  Accordingly, 
after the treatment records form Dr. "Bhuller" have been 
obtained, the RO should ask the physician who examined the 
veteran in December 1993 and the physician who examined the 
veteran in November 1994 and June 1996 if the records from 
Dr. "Bhuller" would change their opinions about the 
severity of the veteran's right knee disorder at the times in 
question.  

In an April 1996 rating decision, the RO denied the veteran's 
claim for an increased rating for traumatic arthritis of the 
right knee, postoperative, from 30 percent disabling.  
Although the RO issued rating decisions and Supplemental 
Statements of the Case (SSOCs) regarding the issue of an 
increased rating for traumatic arthritis of the right knee in 
December 1994 and July 1995, it is noted that until April 
1996, the veteran was asserting that his rating for traumatic 
arthritis of the right knee should not have been reduced from 
50 percent to 30 percent.  He was not arguing that his claim 
for traumatic arthritis of the right knee had increased in 
severity.  As the Court has noted, reduction claims differ 
from increased rating claims and must be treated separately.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991)

In an April 1996 statement, the veteran submitted evidence in 
"rebuttal" of the rating decision language continuing his 
knee condition at 30 percent.  This statement is accepted as 
a Notice of Disagreement (NOD) regarding the increased rating 
claim.  It is true that the RO later increased the veteran's 
rating to 40 percent effective April 15, 1996, and later 
granted a temporary total evaluation for the period from 
April 1, 1996, to June 1, 1996.  However, since the veteran 
submitted a timely NOD regarding the issue of a increased 
rating for his right knee disability, the Board is required 
to remand this issue to the RO for issuance of a Statement of 
the Case (SOC). See Manlincon v. West, 12 Vet. App. 238 
(1999).  Accordingly, the RO should issue a SOC regarding the 
issues of an increased rating from 30 percent for traumatic 
arthritis of the right knee, postoperative, for the period 
prior to April 1, 1996, and an increased rating for traumatic 
arthritis of the right knee, postoperative, for the period 
after June 1, 1996.  

In a November 1998 rating decision, the RO proposed to reduce 
the veteran's claim for traumatic arthritis of the right 
knee, status post total knee replacement from 40 percent to 
30 percent.  In December 1998, the veteran issued a statement 
indicating that he disagreed with said reduction.  In a March 
1999 rating decision, the RO issued a final decision 
regarding the reduction to 30 percent.  The veteran's 
December 1998 statement is accepted as a timely Notice of 
Disagreement (NOD) regarding the reduction to 30 percent for 
traumatic arthritis of the right knee, status-post total knee 
replacement.  Accordingly, the Board is required to remand 
this issue to the RO for issuance of a Statement of the Case 
(SOC). See Manlincon v. West, 12 Vet. App. 238 (1999).  

As such, the veteran's claims should be REMANDED to the RO 
for the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's knees 
that have not already been associated 
with the claims folder.  The RO should 
specifically obtain all treatment records 
from Dr. "Bhuller" of the Southside 
Regional Medical Center or West End 
Orthopedic Clinic in Hopewell since 1993.

3.  The veteran should be scheduled for a 
VA examination for his left knee.  The 
claims folder, to include all evidence 
added to the record in accordance with 
the paragraphs above, and a copy of this 
REMAND should be made available to the 
examiner in conjunction with the 
examination.  The veteran should be 
examined to determine the nature and 
etiology of all left knee disorders that 
might be present.  The examination report 
should include responses to the following 
medical questions:

a.  State as precisely as possible 
diagnoses of all disorders involving 
the veteran's left knee.  

b.  What was the time of onset of 
all left knee disorders diagnosed in 
question (a)?

c.  After considering all treatment 
records, is it at least as likely as 
not that any left knee disorders 
identified in question (a) are 
proximately due to or the result of 
his service-connected right knee 
disability?  

d.  If such disorders identified in 
question (a) are unrelated to the 
veteran's service-connected right 
knee disability, did the veteran's 
service-connected left knee 
disability aggravate such disorders 
beyond the natural progression of 
such disorders?  All opinions 
expressed should be supported by 
reference to pertinent evidence.

If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the appellant's 
medical history.

4.  After the treatment records from Dr. 
"Bhuller" have been obtained, the RO 
should have the veteran scheduled for an 
examination to determine the exact 
manifestations and level of severity of 
the veteran's service-connected 
disability of the right knee.  The 
examination report must include a 
detailed description of all disabling 
manifestations attributable to the 
service-connected postoperative traumatic 
arthritis of the right knee.  The 
examination report must included a 
precise statement of the ranges of motion 
of the knee.  The report of the 
examination must also include reponses to 
each of the following items:
 
a. Does the veteran's right knee exhibit 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service- connected disability? If so, the 
examiner should report the degree of 
additional range of motion lost due to 
any weakened movement, excess 
fatigability, or incoordination.

b. Does the veteran's right ankle pain 
significantly limit functional ability 
during flare-ups or after repeated use 
over a period of time? If so, the 
examiner should report the degree of 
additional range of motion lost due to 
pain on use or during flare-ups.

5.  The RO should issue a Statement of 
the Case concerning the issues of an 
increased rating from 30 percent for 
traumatic arthritis of the right knee, 
postoperative, with atrophy of the right 
thigh, for the period prior to April 1, 
1996, and an increased rating for 
traumatic arthritis of the right knee, 
postoperative, with atrophy of the right 
thigh, for the period after June 1, 1996.  
If, and only if, the veteran completes 
his appeal by filing a timely substantive 
appeal on the aforementioned issues 
should these claims be returned to the 
Board.  See 38 U.S.C.A. § 7104(a) (West 
1991).

6.  The RO should issue a Statement of 
the Case concerning the issue of 
restoration of a 40 percent rating for 
traumatic arthritis of the right knee, 
status-post total knee replacement, with 
atrophy of the right thigh, effective 
June 1, 1999.  If, and only if, the 
veteran completes his appeal by filing a 
timely substantive appeal on the 
aforementioned issue should this claim be 
returned to the Board.  See 38 U.S.C.A. § 
7104(a) (West 1991).

7.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

8.  The RO should adjudicate the 
appellant's claim of entitlement to 
service connection for a left knee 
disability on a direct basis, as 
secondary to the veteran's service-
connected right knee disability, and as 
aggravated by the veteran's service-
connected right knee disability under 
Allen v. Brown, 7 Vet.App. 439 (1995)..  
In the event that the claim is not 
resolved to the satisfaction of the 
appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals


 



